Citation Nr: 0025073	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  97-18 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated 50 percent 
disabling.  

2.  Entitlement to an effective date earlier than May 21, 
1999 for a 50 percent rating for PTSD.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board), in part, from a January 1996 RO decision 
which denied an increase in a 30 percent rating for PTSD.  
The veteran timely appealed the increased rating issue.  A 
personal hearing at the RO was held in June 1997.  In a June 
1999 decision, the RO increased the evaluation for PTSD to 50 
percent, effective May 21, 1999.  The veteran has not 
indicated that he is satisfied with this rating.  Thus, the 
claim for an increased rating continues.  AB v. Brown, 6 Vet. 
App. 35 (1993).  The Board remanded the case in December 1999 
for further development.  In the December 1999 remand, it was 
noted that the issue of entitlement to an effective date 
earlier than May 21, 1999 for the 50 percent rating was also 
properly before the Board.  The case was returned to the 
Board in June 2000.  


FINDINGS OF FACT

1.  On March 13, 1995, the RO received the veteran's claim 
for an increase in a 30 percent rating for PTSD, and the RO 
subsequently increased the rating to 50 percent, effective 
May 21, 1999.  The veteran's PTSD did not increase in 
severity (above the 30 percent level) within the year prior 
to his March 13, 1995 claim for an increased rating, and the 
current level of PTSD disability (which the RO has rated 50 
percent) has remained essentially the same since the March 
13, 1995 claim.

2.  The veteran's PTSD results in no more than considerable 
industrial and social impairment, and it results in no more 
than occupational and social impairment with reduced 
reliability and productivity due to various symptoms.  
Without good cause, the veteran failed to report for the last 
VA compensation examination which was ordered to determine 
the severity of his PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of March 13, 
1995, for an increased 50 percent rating for PTSD, have been 
met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.400 (1999).  

2.  The criteria for a rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2000); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996), 
§ 4.130, Diagnostic Code 9411 (1999); 38 C.F.R. §§ 3.326, 
3.327, 3.655 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from June 1969 to June 
1971, including service in Vietnam.  

In an October 1982 decision, the RO granted service 
connection and a 10 percent rating for PTSD.  In an October 
1983 decision, the RO increased the evaluation for PTSD to 30 
percent.  

On March 13, 1995, the veteran filed an application for an 
increased rating for PTSD.  

On VA examination in July 1995, the veteran reported that he 
received psychiatric treatment for PTSD symptoms such as 
nervousness, an inability to sleep, and feeling lost and 
inferior.  He said that he was an outpatient at the VA 
intermittently for the past 20 years.  He reported no 
inpatient admission for PTSD.  The veteran related his combat 
history.  On mental status examination, it was noted that his 
mood was slightly depressed and his affect was constricted. 
The veteran indicated that he had difficulty focusing.  He 
denied any auditory hallucinations, delusions, or ideas of 
referent.  The veteran indicated that he worked at the Post 
Office for the past 18 years as a file clerk.  He complained 
that he had difficulty sleeping and such interfered with his 
job performance in the past.  He said that due to his 
feelings of inadequacy and isolation, he turned down several 
promotions at his job.  The examiner indicated that the 
veteran had recurrent dreams about stressful events.  It was 
noted that he had marked diminished interest in activities; 
felt detached and estranged from others; had a restricted 
range of affect, decreased sense of the future; difficulty 
falling asleep; difficulty concentrating; hypervigilance, and 
a graduated startle response.  The diagnosis was PTSD.  The 
examiner noted that the severity of his stressors was 
moderate.  The Global Assessment of Functioning (GAF) score 
was 60 with moderate difficulty in occupational as well as 
social function.  

In a January 1996 decision, the RO denied the veteran's claim 
for an increase in the 30 percent evaluation for PTSD.  

In a May 1996 statement, Douglas Bremner, M.D., opined that 
the veteran was totally and permanently disabled from Vietnam 
combat-related PTSD.  It was noted that his PTSD symptoms 
included intrusive memories, nightmares; flashbacks; 
avoidance of war reminders; decreased concentration; 
decreased interest in things; amnesia; sense of foreshortened 
future; feeling cut off from others; increased startle; 
decreased sleep; irritability; hypervigilance, and 
hyperarousal.  Dr. Bremner said that the veteran had a high 
level of combat stress, including being in multiple 
firefights and seeing friends killed in combat.  The doctor 
stated that the veteran had several jobs since Vietnam.  It 
was noted that he had difficulty concentrating at work and 
functioning normally.  

[The Board notes that, according to letterheads and other 
information on file, Dr. Bremner is associated with Yale 
University School of Medicine, with an apparent affiliation 
with the VA Medical Center (VAMC) in West Haven, and the 
doctor was one of the clinicians involved in a PTSD research 
study (in which the veteran was a participant) in cooperation 
with the VAMC.]

In a November 1996 statement, Alyce Tedesco, Ph.D., stated 
that the veteran underwent extensive therapy between 1989 and 
1990 due to extreme anxiety coupled with bouts of depression.  
Dr. Tedesco noted that, at the time, the veteran had extreme 
difficulty maintaining and committing to a relationship.  She 
reported that she was not fully aware of the veteran's 
present mental status.  

On VA examination in November 1996, it was noted that the 
veteran lived with his third wife and worked full-time as a 
clerk in the post office for the past 20 years.  The veteran 
related that he received outpatient psychiatric treatment at 
the VA and was not presently taking any medication for his 
symptoms.  He indicated that his major problem was anxiety 
which caused problems with relationships and sleeping.  He 
said that his work performance was poor and he was anxious 
and hypervigilant at work.  He reported sleep disturbance and 
occasional dreams related to Vietnam.  The veteran related 
that his capacity for intimacy was affected by his experience 
in Vietnam and he often argued with his wife.  He said that 
he had difficulty maintaining a social circle and did not 
like to go to public places.  On mental status examination, 
it was noted that his mood was anxious with a constricted 
affect.  He did not have any thought disorder, 
hallucinations, or delusions.  He denied any suicidal or 
homicidal ideas. He was alert and oriented times three 
without any gross cognitive deficits.  The diagnosis was PTSD 
and dysthymia.  The GAF score was 60.  The examiner noted 
that he veteran met the criteria for PTSD based on the 
recurrence of memories and nightmares about his experiences 
in the war.  It was noted that he presented significant 
isolation, some agoraphobia, and some avoidance of stimuli 
possibly related to the war.  The examiner indicated that his 
impairment in the ability to sustain gainful employment was 
minimal since he was able to maintain work in a position for 
many years.  It was noted that his functioning at the social 
level was moderate to severely impaired due to PTSD symptoms 
since he was quite isolative.  

In a February 1997 statement, Beverly Horner, M.A., a PTSD 
research coordinator (apparently in the research study 
referenced above), indicated that her staff currently worked 
with the veteran as a PTSD outpatient.  It was noted that he 
was scheduled for several research studies, which all 
required him to remain free of prescription medications.  Ms. 
Horner related that the veteran experienced worsening PTSD 
symptoms including, irritability, anxiety, and an inability 
to concentrate at work.  It was noted that he also had sleep 
difficulties, including nightmares and frequent awakenings.  
Ms. Horner stated that the research staff determined that the 
veteran had moderate to severe impairment in social and 
occupational functioning.  

During a June 1997 RO hearing, the veteran testified that he 
received treatment from a PTSD research center.  He said that 
he was not currently taking medication for PTSD symptoms due 
to testing for the research study.  He said he met Dr. 
Bremner only once or twice, and that was 1 1/2 to 2 years ago.  
The veteran indicated that he worked for the post office for 
the past 22 years.  He stated that he did not pursue 
promotion opportunities at work due difficulty interacting 
with people.  He said that he experienced irritability, 
anger, sleeplessness, panic attacks, and claustrophobia.  The 
veteran indicated that he played golf with friends, playing 
golf was his only social activity, and he met his current 
wife at a golf course.  His wife testified that his anxiety, 
sleep disturbance, and problems with social interactions 
affected everyone in the household.  

A medical record dated in September 1997 shows that the 
veteran was scheduled to participate in a research treatment 
program which tested two types of group therapy for PTSD.  
The document shows the study was to take place at the VAMC 
but that information from the study was confidential and 
would not be provided to the VA.  The principal investigator 
for the study was to be Andrew Meisler, Ph.D.

In a March 1998 statement, Andrew Meisler, Ph.D., indicated 
that the veteran attended several group sessions since the 
fall of 1997 and continued in individual treatment with him.  
Dr. Meisler stated that the veteran suffered from many PTSD 
symptoms related to his experiences in Vietnam.  It was noted 
that over the last year, the veteran reported increasing 
difficulty with anxiety and sleep disturbance, as well as 
marital conflict.  The doctor indicated that the veteran 
recently began taking medication to ease his depression and 
anxiety, with limited benefit.  

In a March 1999 statement, Winnie Martinkovic, Psy.D., a 
clinical psychologist, indicated that she treated the 
veteran's wife, and the veteran accompanied his wife to her 
outpatient therapy visits on several occasions.  Dr. 
Martinkovic stated that the veteran was very open about the 
negative impact that his war experience had on his life, his 
marriage, and on the couple's day to day interactions.  It 
was noted that the veteran's depression and mood swings, as 
well as his difficulties with trust and closeness, had a 
negative impact on the marriage.  

A March 1999 VA medical records reveals that the veteran 
carried diagnoses of PTSD, social phobia, and depression.  It 
was noted that his treatment consisted of medication and 
psychotherapy with some improvement in his symptoms.  It was 
stated that the veteran worked long hours in order to 
suppress intrusive thoughts.  The veteran stated that he 
found it difficult to work with others due to irritability.  
The examiner said that he had been married 4 times and was 
unable to get close to any of his wives.  

An April 1999 VA medical record reflects that the veteran 
continued intermittent individual and medication treatment 
for chronic and severe, combat-related PTSD.  The veteran 
related a recent worsening in his symptoms, including 
increasing feelings of being overwhelmed, depressed, and 
irritable, as well as increasing avoidance and arousal 
symptoms of PTSD.  The veteran reported increased absence 
from work and increased difficulties with co-workers and 
family.  The examiner noted that his affect appeared more 
blunted and depressed.  He denied suicidal or homicidal 
ideation.  

In a letter dated May 21, 1999, Dr. Bremner indicated that he 
had treated the veteran for PTSD.  He indicated that the 
veteran participated in research and underwent testing 
related to his PTSD diagnosis.  It was noted that he had PTSD 
symptoms including, nightmares; flashbacks; intrusive 
memories; decreased concentration; amnesia, hyperarousal; 
hypervigilance, and decreased sleep.  The doctor noted that 
such symptoms were very disabling.  Dr. Bremner stated that 
the veteran had trouble at work because he was unable to 
concentrate, could not communicate, and was unable to handle 
minor work stress.  It was noted that his potential for 
growth in his work was limited and he could only do 
relatively simple tasks.  Dr. Bremner said that the veteran 
had severe problems with memory and concentration and opined 
that he was not a candidate for rehabilitation.  The doctor 
stated his opinion that the veteran was totally and 
permanently disabled from PTSD.  

In a June 1999 decision, the RO increased the evaluation for 
PTSD to 50 percent disabling, effective May 21, 1999, the 
date of the statement from Dr. Bremner.  

In a July 1999 statement, the veteran asserted that the 
proper effective date for the 50 percent evaluation for PTSD 
was the date of his original claim of March 13, 1995.  He 
stated that the May 21, 1999 statement from Dr. Bremner was 
essentially the same as his May 1996 statement.  

In an October 1999 statement, Dr. Bremner indicated that the 
veteran had been under his treatment for PTSD; however, 
clinical records related to such treatment were not 
submitted.  Dr. Bremner said that although the veteran worked 
at the post office for 22 years, he had chronic problems with 
his work, was uncomfortable around people, did not talk all 
day, and had problems with concentration and memory.  It was 
noted that he had a limited ability to have a better paying 
job or more responsibility.  The doctor maintained that the 
veteran has suffered from PTSD for 30 years since his tour of 
duty in Vietnam.  He claimed that his PTSD symptoms during 
that entire course of time had been chronic and unremitting.  

In December 1999, the Board remanded the case for further 
development of the evidence, including obtaining additional 
medical records and having the veteran undergo a current PTSD 
examination.

In a March 2000 statement, Dr. Meisler indicated that he had 
known the veteran since 1997 when the veteran was involved in 
a PTSD research program.  It was noted the veteran suffered 
for chronic PTSD symptoms related to his war experience in 
Vietnam.  The doctor related that his condition remained 
chronic and unchanging since his first visit with him in 
1997.  

In a March 2000 statement, the veteran said that all of his 
treatment for PTSD since 1995 had been at the VAMC and that 
he had not been seen by private doctors during this time.

A report from the VAMC shows the veteran was seen there as on 
outpatient at various times from 1995 to 2000 for treatment 
of PTSD and other medical problems.  There were lengthy 
intervals between some of the visits, and a number of 
appointments were canceled.

Documents from the VAMC indicate that the veteran failed to 
report for a VA examination which was scheduled for March 
2000 to evaluate his PTSD.  The veteran has provided no good 
cause for his failure to report.  

II.  Analysis

A.  Earlier Effective Date

The veteran's claim for an effective date earlier than May 
21, 1999 for a 50 percent rating for PTSD is well grounded, 
meaning not inherently implausible.  All relevant facts have 
been properly developed and, therefore, the VA's duty to 
assist the veteran has been satisfied.  38 U.S.C.A. 
§ 5107(a).  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose (i.e., 
when it is factually shown that the requirements for the 
increased rating are met), whichever is later.  38 U.S.C.A. 
§ 5110(a),(b)(2); 38 C.F.R. § 3.400(o).  

The veteran filed a claim for an increase in a 30 percent 
rating for PTSD on March 13, 1995.  It is neither claimed nor 
factually ascertainable from the evidence that his PTSD 
increased above the 30 percent level on a particular date 
within the year preceding the March 13, 1995 claim; thus 
there can be no increased rating prior to March 13, 1995.  
There are a number of medical records since the March 13, 
1995 increased rating claim which describe the veteran's 
treatment for PTSD and his involvement in a PTSD research 
project.  A May 1996 statement from Dr. Bremner (who was 
involved in the research project) opines that the veteran was 
totally and permanently disabled from PTSD.  A May 21, 1999 
letter from Dr. Bremner describes the veteran's PTSD in terms 
no worse than his prior statement.  The RO nonetheless 
selected the date of the doctor's letter, May 21, 1999, as 
the effective date for an increased 50 percent rating for 
PTSD.  

However, in the judgment of the Board, there is nothing 
particularly significant about this May 21, 1999 doctor's 
statement, as compared with earlier evidence since the March 
13, 1995 increased rating claim, that would signal that PTSD 
increased in severity as of the date of the doctor's 
statement.  Thus the date of such medical statement should 
not be used as the effective date for the increased rating 
(under the principal of facts found or date entitlement 
arose).  The evidence as a whole shows that the veteran's 
PTSD has remained at about the same level of severity since 
his March 13, 1995 claim for an increase in a 30 percent 
rating; the RO has since determined that his PTSD is 50 
percent disabling; and the proper effective date for the 
increased 50 percent rating is the date of the claim for 
increase, March 13, 1995.  The Board concludes that an 
earlier effective date of March 13, 1995 for an increased 50 
percent rating for PTSD is warranted.

B.  Increased Rating

The veteran's claim for a rating in excess of 50 percent for 
his service-connected PTSD is well grounded, meaning 
plausible.  The file shows that the RO has developed the 
evidence to the extent possible, and there is no further VA 
duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a).  In this regard, the Board notes that, following 
its remand of the case, the veteran failed to report for a VA 
examination scheduled for March 2000, and he has not provided 
good cause for failure to report.  Veterans claiming benefits 
have an obligation to report for scheduled VA examinations.  
The duty to assist is not a one-way street, and the veteran 
has not fulfilled his duty to cooperate in this matter.  
Olson v. Principi, 3 Vet. App. 480 (1992); Wood v. Derwinski, 
1 Vet. App. 190 (1991).  Governing regulation provides that 
his claim for an increased rating must be denied based on 
failure to report for a VA examination.  38 C.F.R. §§ 3.326, 
3.327, 3.655; Engelke v. Gober, 10 Vet. App. 396 (1997).  
Under the circumstances of this case, the Board will also 
review the merits of the claim for an increased rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

During the course of the veteran's appeal, the regulations 
pertaining to rating psychiatric disabilities were revised.  
Under 38 C.F.R. § 4.132, Code 9411 (effective prior to 
November 7, 1996), PTSD is rated 50 percent when the ability 
to maintain effective or favorable relationships with people 
is considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is assigned when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired, and there are 
psychoneurotic symptoms of such severity and persistence that 
there is severe impairment in the ability to obtain and 
retain employment.  A 100 percent evaluation requires that 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; demonstrably unable to obtain or retain 
employment.  See Johnson v. Brown, 7 Vet. App. 95 (1994) 
(holding that the criteria in 38 C.F.R. § 4.132 for a 100 
percent rating are each independent bases for granting a 100 
percent rating).

On November 7, 1996, the rating criteria for mental disorders 
were revised and are now found in 38 C.F.R. § 4.130, 
including Code 9411 for PTSD.  The revised criteria provide 
that a 50 percent rating is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

As the veteran's claim was pending when the regulations 
pertaining to evaluating psychiatric disabilities were 
revised, he is entitled to the version of the rating criteria 
most favorable to him, although the new criteria are only 
applicable to the period of time since their effective date.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990); VAOPGCPREC 3-
2000.

The medical evidence shows that on VA examination in 1995 the 
veteran reported PTSD symptoms; he was then working as a 
postal clerk (a job held for many years); and his GAF score 
was 60, which represents moderate occupational and social 
impairment.  A 1996 VA examination noted that the veteran 
continued to work as a postal clerk.  It was noted that his 
impairment in the ability to sustain gainful employment was 
minimal since he was able to maintain work in a position for 
many years.  His GAF score was 60.  In a 1996 statement, Dr. 
Bremner related the veteran's PTSD symptoms, said that as a 
result he had difficulty concentrating at work and 
functioning normally, and opined that the veteran was totally 
and permanently disabled from PTSD.  In a 1996 statement, a 
coordinator of a PTSD research study noted the veteran's 
participation in such and related that he remained free of 
prescription medication due to his involvement with the 
study.  She said that he had moderate to severe impairment in 
social and occupational functioning due to PTSD symptoms.  
The veteran's testimony at the 1997 RO hearing reflected that 
he worked at the post office for many years but believed his 
PTSD interfered with promotion opportunities.  He asserted he 
had problems interacting with people, yet he described 
playing golf with friends.  In a 1999 letter, Dr. Bremner 
again opined that the veteran was totally and permanently 
disabled from PTSD.  In a later 1999 statement, Dr. Bremner 
made similar statements regarding the veteran's psychiatric 
condition and indicated that his symptoms were chronic and 
unremitting.  Statement by other clinicians, such as the 2000 
statement form Dr. Meisler, describe the veteran's PTSD 
symptoms and treatment.  Reports of VA outpatient treatment 
indicate that, over the period of the claim, the veteran has 
only had sporadic care for his PTSD.

The Board notes that an examiner's classification of the 
level of psychiatric impairment, by words or by GAF score, is 
to be considered but is not determinative of the percentage 
rating to be assigned.  38 C.F.R. § 4.130 (1996); 38 C.F.R. 
§ 4.126 (1999); VAOPGCPREC 10-95.  As to the veteran's 
industrial impairment, while the evidence demonstrates 
psychiatric symptoms which interfere with his work 
functioning to some degree, he has maintained steady gainful 
employment for many years.  The veteran had only limited 
contact with Dr. Bremner, who was involved in a PTSD research 
project in which the veteran participated.  Statements by 
this doctor, labeling the veteran as permanently and totally 
disabled from PTSD, appear to have no legitimate foundation 
and lack credibility, in light of the veteran's full-time 
steady employment and only limited outpatient care necessary 
for control of the condition.  Impairment of family and other 
social relationships has also been reported, yet the veteran 
maintains social contacts including golfing with friends.  In 
any event, the focus of the rating process is on industrial 
impairment from the psychiatric disorder, and social 
impairment is significant only as it affects earning 
capacity.  38 C.F.R. § 4.129 (effective prior to November 7, 
1996); 38 C.F.R. § 4.126 (effective November 7, 1996).  

Considering the old rating criteria, the weight of the 
credible evidence demonstrates that the veteran's PTSD does 
not produce more than considerable (50 percent) social and 
industrial impairment.  As noted above, he has maintained 
employment as a postal clerk for many years, he continues to 
have social contacts, and his PTSD is controlled by 
outpatient care.  The evidence does not suggest severe social 
and industrial impairment as required for a 70 percent 
evaluation under the old criteria.  The veteran's PTSD also 
does not meet the new rating criteria for a 70 percent 
rating.  PTSD symptoms do not result in occupational and 
social impairment with deficiencies in most areas (such as 
work, family relations, judgment, thinking, and mood) due to 
various symptoms. There is no objective evidence of 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation; neglect of personal appearance and 
hygiene; and inability to establish and maintain effective 
relationships.  The evidence demonstrates that the veteran's 
PTSD produces no more than occupational and social impairment 
with reduced reliability and productivity due to various 
symptoms, and no more than a 50 percent rating is warranted 
under the new criteria.  

In conclusion, the Board finds that the preponderance of the 
evidence demonstrates that the veteran's PTSD is no more than 
50 percent disabling under either the old or new rating 
criteria.  Thus the benefit-of-the-doubt doctrine is 
inapplicable, and a higher rating for PTSD must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

An earlier effective date of March 13, 1995, for an increased 
50 percent rating for PTSD, is granted.  

A rating in excess of 50 percent for PTSD is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

